          Case 2:19-cv-00603-PD Document 22 Filed 08/27/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORNELUIUS TAYLOR,                            :
              Petitioner,                     :
                                              :
          v.                                  :      Civ. No. 19-603
                                              :
COMMONWEALTH OF PA, et al.,                   :
            Respondents.                      :

                                        ORDER
       AND NOW, this 27th day of August, 2020, upon careful and independent consideration

of Kevin Taylor’s Petition for Writ of Habeas Corpus (Doc. No. 3), Respondents’ Updated to

Petition for Writ of Habeas Corpus (Doc. No. 17), Taylor’s Reply (Doc. No. 45), Judge Wells’

Report and Recommendation (Doc. No. 21) to which there are no objections, and available state

court records, it is hereby ORDERED that:

       1. The Report and Recommendation (Doc. No. 21) is APPROVED and ADOPTED;

       2. The Petition for a Writ of Habeas Corpus (Doc. No. 1) is DISMISSED;

       3. A Certificate of Appealability shall NOT ISSUE because Petition has not made a

          substantial showing of the denial of a constitutional right nor demonstrated that

          reasonable jurists would debate the correctness of this ruling. See 28 U.S.C. §

          2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

       4. The CLERK OF COURT shall CLOSE this action.

                                                                AND IT IS SO ORDERED.

                                                                 /s/ Paul S. Diamond
                                                                 _______________________
                                                                 Paul S. Diamond, J.
